PER CURIAM.
The defendant appeals a summary final judgment for the plaintiffs and assigns as error, in addition to the summary judgment, the court’s dismissal of its fourth amended counterclaim. The controlling question is: Did the court err in denying defendant an opportunity to prove an alleged oral modification of the contract, the breach of which was the subject of plaintiff’s suit? The record reveals that the alleged modification which the defendant relied upon was of the nature of an oral guaranty of satisfactory performance. It clearly appears from the contract that oral evidence of such a modification would have been in contravention of the parol evidence rule. See Bryant v. Food Machinery & Chemical Corp. Niagara Chemical Division, Fla.App.1961, 130 So.2d 132, 134.
Affirmed.